       Case 1:20-cv-00323-LY Document 95 Filed 04/21/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS     97jJ   APR 2   I   AM   tO:   19
                            AUSTIN DIVISION
                                                                                 q:.
PLANNED PARENTHOOD CENTER           §
FOR CHOICE, PLANNED                 §
PARENTHOOD OF GREATER TEXAS         §
SURGICAL HEALTH SERVICES,           §
PLANNED PARENTHOOD SOUTH            §
TEXAS SURGICAL CENTER, WHOLE        §
WOMAN'S HEALTH, WHOLE               §
WOMAN'S HEALTH ALLIANCE,            §
SOUTHWESTERN WOMEN'S                §
SURGERY CENTER, BROOKSIDE           §
WOMEN'S MEDICAL CENTER PA           §
D/BA BROOKSIDE WOMEN'S              §
HEALTH CENTER AND AUSTIN'S          §
WOMEN'S HEALTH CENTER,              §
ROBIN WALLACE, M.D., M.A.S.,        §
ALAMO CITY SURGERY CENTER           §
PLLC D/B/A ALAMO WOMEN'S            §
REPRODUCTIVE SERVICES,              §
HOUSTON WOMEN'S                     §
REPRODUCTIVE SERVICES, AND          §
HOUSTON WOMEN'S CLINIC,             §
                PLAINTIFFS,         §
                                    §
V.                                  §    CAUSE NO. A-20-CV-323-LY
                                    §
GREG ABBOTT, GOVERNOR OF            §
TEXAS, KEN PAXTON, ATTORNEY         §
GENERAL OF TEXAS, PHIL WILSON       §
ACTING EXECUTIVE                    §
COMMISSIONER OF THE TEXAS           §
HEALTH AND HUMAN SERVICES           §
COMMISSION, STEPHEN BRINT           §
CARLTON, EXECUTIVE DIRECTOR         §
OF THE TEXAS MEDICAL BOARD,         §
KATHERINE A. THOMAS,                §
EXECUTIVE DIRECTOR OF THE           §
TEXAS BOARD OF NURSING, EACH        §
IN THEIR OFFICIAL CAPACITY, AND     §
MARGARET MOORE, DISTRICT            §
ATTORNEY FOR TRAVIS COUNTY,          §
JOE GONZALES, CRIMINAL               §
          Case 1:20-cv-00323-LY Document 95 Filed 04/21/20 Page 2 of 3




DISTRICT ATTORNEY FOR BEXAR
COUNTY, JAIME ESPARZA, DISTRICT
ATTORNEY FOR EL PASO COUNTY,
JOHN CREUZOT, DISTRICT
ATTORNEY FOR DALLAS COUNTY,
SHAREN WILSON, CRIMINAL
DISTRICT ATTORNEY TARRANT
COUNTY, RICARDO RODRIGUEZ, JR.,
CRIMINAL DISTRICT ATTORNEY
FOR HIDALGO COUNTY, BARRY
JOHNSON, CRIMINAL DISTRICT
ATTORNEY FOR MCLENNAN
COUNTY, KIM OGG, CRIMINAL
DISTRICT ATTORNEY FOR HARRIS
COUNTY, AND BRIAN MIDDLETON
CRIMINAL DISTRICT ATTORNEY
FOR FORT BEND COUNTY, EACH IN
THEIR OFFICIAL CAPACITY,
                 DEFENDANTS.

                                           nj   1,) 31

       IN THIS CASE on April 13, 2020, Plaintiffs filed an Amended Complaint for Injunctive and

Declaratory Relief adding Houston Women's Clinic as a plaintiff (Clerk's Doc. #67). On April 14,

2020, Houston Women's Clinic filed a Motion for Temporary Restraining Order (Clerk's Doc. #79).

On April 17, 2020, Plaintiffs filed a Second Amended Complaint for Injunctive and Declaratory

Relief adding Alamo City Surgery Center PLLC dlb/a Alamo Women's Reproductive Services and

Houston Women's Reproductive Services as plaintiffs (Clerk's Document #86). Also, on April 17,

202, Alamo City Surgery Center and Houston Women's Reproductive Services filed a Motion for

Temporary Restraining Order (Clerk's Doc. #87).

       On April 9, 2020, before Houston Women's Clinic, Alamo City Surgery Center, and Houston

Women's Reproductive Services appeared plaintiffs, this court rendered an Order Granting

Plaintiffs' Second Motion for a Temporary Restraining Order (Clerk's Doe. #63).         Houston
           Case 1:20-cv-00323-LY Document 95 Filed 04/21/20 Page 3 of 3



Women's Clinic, Alamo City Surgery Center, and Houston Women's Reproductive Services each

move for a temporary restraining order to place it in the same position in this case as the other

plaintiffs. The court finds that Houston Women's Clinic, Alamo City Surgery Center, and Houston

Women's Reproductive Services are similarly situated to the other plaintiffs and bringing them under

the existing temporary restraining order will neither delay resolution of this case nor change the

status of or work a hardship on any other party.

       IT IS THEREFORE ORDERED that Plaintiff Houston Women's Clinic's Motion for

Temporary Restraining Order (Clerk's Doe. #79) and Plaintiffs Alamo City Surgery Center's and

Houston Women's Reproductive Services; Motion for Temporary Restraining Order (Clerk's Doe.

#87) are GRANTED as follows: Houston Women's Clinic, Alamo City Surgery Center, and

Houston Women's Reproductive Services as plaintiffs in this case, are covered by and subject to this

court's April 9, 2020, temporary restraining order to the same extent as the original plaintiffs and

are entitled to all rights, privileges, and immunities set forth in the April 9, 2020 order, as modified

by the United States Court of Appeals for the Fifth Circuit by that court's orders of April 10 and

April 13, 2020. In all other respects, the motion is DENIED.

       SIGNED                     day of April, 2020.




                                                   ITED STA ES DIS
